Exhibit 10.2

EXHIBIT A

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) by and between MARINA BIOTECH,
INC., a Delaware corporation (the “Company,” f.k.a. MDRNA Inc., as
successor-in-interest to Nastech Pharmaceutical Company Inc.), and BIOMED
REALTY, L.P., a Maryland limited partnership (“BioMed”), is executed and
effective as of December 16, 2010 (the “Effective Date”).

RECITALS

WHEREAS, BMR-3450 Monte Villa Parkway LLC, a Delaware limited liability company
(the “Landlord,” as successor-in-interest to Phase 3 Science Center LLC), and
the Company entered into that certain Lease dated as of April 23, 2002, as
amended by that certain First Amendment to Lease dated as of July 1, 2003, that
certain Second Amendment to Lease dated as of January 29, 2004, that certain
Third Amendment to Lease dated as of March 5, 2009, and that certain Fourth
Amendment to Lease dated as of July 27, 2009;

WHEREAS, on or about the date hereof, the Company and the Landlord are entering
into that certain Fifth Amendment to Lease (the “Fifth Amendment”);

WHEREAS, pursuant to Section 3 of the Fifth Amendment, the Company and BioMed,
the sole member of the Landlord, enter into this Agreement pursuant to which the
Company shall issue to BioMed, and BioMed shall acquire from the Company, an
aggregate of 2,115,727 shares (the “Shares”) of the Company’s common stock, par
value $0.006 per share (the “Common Stock”), on the terms and subject to the
conditions specified herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:

 

  1. Issuance of Shares.

1.1. Issuance of Shares. On the Effective Date and subject to the terms and
conditions of this Agreement, in consideration of entering into the Third
Amendment and for other good and valuable consideration the sufficiency of which
is hereby recognized, the Company agrees to issue to BioMed, and BioMed agrees
to acquire from the Company, the Shares.

1.2. Delivery of Shares. No later than five (5) business days following the
Effective Date, the Company shall deliver to BioMed or cause to be delivered to
BioMed, a share certificate registered in BioMed’s name representing the Shares
that BioMed is to receive from the Company.



--------------------------------------------------------------------------------

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to BioMed as of the Effective Date, and with respect to Sections
2.7, 2.8, 2.9 and 2.10 for so long as BioMed holds the Shares, as follows:

2.1. Organization; Good Standing. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to carry on its business as
presently conducted and as proposed to be conducted, and is qualified to do
business as a foreign corporation in good standing in all other jurisdictions in
which the conduct of its business requires such qualification.

2.2. Authorization. All corporate action on the part of the Company, its
respective officers, directors and shareholders necessary for the authorization,
execution and delivery of this Agreement, the performance of all obligations of
the Company hereunder, and the authorization, issuance and delivery of the
Shares has been taken, and this Agreement constitutes a valid and legally
binding obligation of the Company, enforceable in accordance with its terms. The
Shares being purchased by BioMed hereunder, when issued, sold and delivered in
accordance with the terms of this Agreement for the consideration expressed
herein, will be duly and validly issued, fully paid and nonassessable, and not
subject to preemptive or other similar rights of the Company’s stockholders or
others.

2.3. Percentage of Outstanding Stock. The Shares represent less than eight
percent (8.0%) of the voting interest and less than eight percent (8.0%) of the
value of the outstanding stock of the Company.

2.4. Securities Laws. Subject to the accuracy of the representations and
warranties of BioMed set forth in Section 3 below, the offering, issuance and
sale of the Shares to BioMed is exempt from the registration requirements of
Section 5 of the Securities Act of 1933, as amended (“Securities Act”) by virtue
of Rule 506 of Regulation D promulgated by the Securities Act, and no consent,
approval, qualification, registration or filing under any federal or state
securities law is required in connection therewith, except for the filing of a
Form D, which shall be filed with the Securities and Exchange Commission after
the Shares are issued and which the Company agrees to file in a timely manner
whenever required. Rule 506 of Regulation D is available to the offering,
issuance, sale and delivery of the Shares to BioMed because, among other things,
(1) there has been no general solicitation or general advertisement in
connection with such offering, issuance and sale to BioMed, and (2) there are no
other offerings of securities of the Company which could be integrated with the
offering, issuance and sale of the Shares contemplated by this Agreement.

2.5. Restrictions. The Shares will be free of restrictions on transfer other
than restrictions on transfer set forth in this Agreement or as otherwise
required by applicable federal and state securities laws.

2.6. No Violation. Neither the execution, delivery and performance of this
Agreement by the Company nor the issuance, sale and delivery of the Shares
contemplated hereby will violate, conflict with or result in any breach of any
of the terms, conditions or provisions of,



--------------------------------------------------------------------------------

constitute a default under, or require any consent not obtained as of the
Effective Date under, (1) the certificate of incorporation or by-laws of the
Company, (2) any agreement, contract, arrangement or understanding to which the
Company is a party (including, but not limited to, any shareholders’ or similar
agreements), or (3) any statute or any rule, regulation, order, judgment or
decree of any court or other governmental body applicable to the Company.

2.7. Health Care / Lodging Facilities. The Company does not operate or manage
any health care facilities (including a congregate care facility or assisted
living facility) or lodging facilities or provide any person, under a franchise,
license or otherwise, rights to any brand name under which any lodging facility
or health care facility is operated.

2.8. Annual Reports. The Company shall furnish to BioMed, as soon as practicable
and in any event within 90 days after the end of each fiscal year of the
Company, audited, consolidated annual financial statements certified by an
independent certified public accountant and prepared in accordance with U.S.
GAAP; provided, however, that so long as the Company remains subject to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), the Company may satisfy this requirement by the timely filing
of such financial statements with the Securities and Exchange Commission.

2.9. Quarterly Information. The Company shall furnish to BioMed, as soon as
practicable and in any event within 15 days after the end of each calendar
quarter, (i) a capitalization table setting forth all of the capital stock
issued and outstanding or issuable by the Company, including the value of such
capital stock, the voting power of such capital stock and the rights of such
capital stock to appoint directors of the Company; provided, however, that so
long as the Company remains subject to the reporting requirements of the
Exchange Act, the Company may satisfy this requirement by timely filing its
quarterly reports on Form 10-Q and annual report on Form 10-K with the
Securities and Exchange Commission; and (ii) such other information as is
reasonably requested by BioMed to be necessary or helpful to monitor BioMed’s
compliance with the requirements relating to the status of BioMed or its
affiliates as a real estate investment trust for federal income tax purposes.

2.10. Notification. In the event that the Company becomes aware of any event
which has resulted or which may result in the Shares held by BioMed constituting
greater than eight percent (8.0%) of the voting interest and/or greater than
eight percent (8.0%) of the value of the outstanding stock of the Company, the
Company shall immediately notify BioMed, and in no event later than five
(5) days after the occurrence of such event.

3. Representations and Warranties of BioMed to the Company. BioMed hereby
represents and warrants to the Company as of the Effective Date that:

3.1. Authorization. All corporate action on the part of BioMed, its respective
officers, directors, members and shareholders necessary for the authorization,
execution and delivery of this Agreement, and the performance of all obligations
of BioMed hereunder, has been taken, and such Agreement constitutes a valid and
legally binding obligation of BioMed, enforceable in accordance with its terms
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, and (ii) as limited by laws relating to the
availability or specific performance, injunctive relief, or other equitable
remedies.



--------------------------------------------------------------------------------

3.2. No Violation. Neither the execution, delivery and performance of this
Agreement by BioMed nor the acquisition by BioMed of the Shares will violate,
conflict with or result in any breach of any of the terms, conditions or
provisions of, constitute a default under, or require any consent not obtained
as of the Effective Date under, (1) the certificate of incorporation or by-laws
of BioMed, (2) any agreement, contract, arrangement or understanding to which
BioMed is a party (including, but not limited to, any shareholders’ or similar
agreements), or (3) any statute or any rule, regulation, order, judgment or
decree of any court or other governmental body applicable to BioMed.

3.3. Investment Experience. BioMed acknowledges that it is an “accredited
investor” as such term is defined in Regulation D promulgated under the
Securities Act, that it can bear the economic risk of its investment, and that
it has such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment in the Shares.
BioMed also represents it has not been organized solely for the purpose of
acquiring the Shares.

3.4. Restricted Securities. BioMed understands that the Shares it is purchasing
are characterized as “restricted securities” under the Securities Act inasmuch
as they are being acquired from the Company in a transaction not involving a
public offering and that under such laws and applicable regulations such
securities may be resold without registration under the Securities Act only in
certain limited circumstances.

3.5. Legends. It is understood that the certificate(s) evidencing the Shares
shall bear the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). SUCH SHARES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION UNLESS SUCH SALE OR TRANSFER IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT OR
UNLESS SOLD PURSUANT TO RULE 144 OF THE ACT.

4. Piggyback Registration. If (but without any obligation to do so) the Company
proposes to register any additional shares of its Common Stock or other
securities under the Securities Act in connection with the public offering of
such securities (other than (a) a registration statement relating to the sale of
securities to employees of the Company pursuant to a stock option, stock
purchase or similar plan, (b) a registration statement on Form S-4, or (c) a
registration statement on a form not available for registering the Shares), the
Company shall, at such time, promptly give BioMed written notice of such
registration. Upon the written request of BioMed given



--------------------------------------------------------------------------------

within twenty (20) days after mailing of such notice by the Company, the Company
shall use its best efforts to cause to be registered under the Securities Act
all of the Shares that BioMed has requested to be registered; provided, however,
that: (i) the Company shall have the right to postpone or withdraw any
registration statement pursuant to this Section 4 without obligation to BioMed;
(ii) of the Shares specified in the written request delivered to the Company by
BioMed, the Company may cut-back and exclude from such registration such number
of Shares as is specified by the Company’s underwriter or investment bank as
reasonably necessary in order not to harm the market for the Common Stock or the
underwriting in question, which cut-back shall be applied pro-rata to all
selling stockholders exercising piggyback registration rights in proportion to
the number of shares of Common Stock each seeks to register thereby; and
(iii) notwithstanding anything herein to the contrary, the Company shall not be
required to register any Shares if counsel for the Company opines that such
Shares may be sold publicly without restriction by BioMed without registration
under the Securities Act (including in reliance on Rule 144 under the Securities
Act).

5. Miscellaneous.

5.1. Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

5.2. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Washington as applied to agreements entered into and to be
performed entirely within Washington.

5.3. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

5.4. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

5.5. Notices. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon receipt or, if earlier, (a) five (5) days after
deposit with the U.S. Postal Service or other applicable postal service, if
delivered by first class mail, postage prepaid, (b) upon delivery, if delivered
by hand, (c) one (1) business day after the business day of deposit with Federal
Express or similar overnight courier, freight prepaid or (d) one (1) business
day after the business day of facsimile transmission (with confirmation), if
delivered by facsimile transmission with copy by first class mail, postage
prepaid, and shall be addressed (i) if to BioMed, at 17190 Bernardo Center
Drive, San Diego, CA 92128, Attn: General Counsel/Corporate Legal; and (ii) if
to the Company, at the address or facsimile number of the Company’s principal
corporate offices, or at such other address as a party may designate by ten
days’ advance written notice to the other party pursuant to the provisions
above.



--------------------------------------------------------------------------------

5.6. Costs and Expenses. Each party shall pay its respective expenses in
connection with the preparation, execution and delivery of this Agreement and
the transactions contemplated hereby, including the fees and out-of-pocket
expenses of legal counsel.

5.7. Amendment and Waivers. Any term of this Agreement may be amended and the
severance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the parties hereto.

5.8. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

5.9. Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations, or
covenants except as specifically set forth herein or therein.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

The parties have executed this Stock Purchase Agreement as of the date first
above written.

MARINA BIOTECH, INC.

 

By:  

/s/ J. Michael French

Name:  

J. Michael French

Title:  

President and CEO

BIOMED REALTY, L.P.

 

By:  

/s/ Kevin M. Simonsen

Name:  

Kevin M. Simonsen

Title:  

V.P. Real Estate Counsel

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]